Citation Nr: 0015407	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  97-23 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hallux valgus, 
hammertoes, and bunions, both on a direct basis and as 
secondary to the veteran's service-connected calluses on the 
right and left feet.  

2.  Entitlement to a temporary total evaluation based upon 
convalescence, following surgery in May 1997.

3.  Entitlement to an evaluation in excess of 10 percent for 
calluses on the right foot.

4.  Entitlement to an evaluation in excess of 10 percent for 
calluses on the left foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to May 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the issue of entitlement to service 
connection for hallux valgus, hammertoes, and bunions, both 
on a direct basis and as secondary to the veteran's service-
connected calluses on the right and left feet, will be 
addressed in both the decision below and in the REMAND 
section.  The issue of entitlement to a temporary total 
evaluation based upon convalescence, following surgery in May 
1997, and the issues of entitlement to increased evaluations 
will also be addressed in the REMAND section.


FINDING OF FACT

With respect to the issue of entitlement to service 
connection for hallux valgus, hammertoes, and bunions, both 
on a direct basis and as secondary to the veteran's service-
connected calluses on the right and left feet, the veteran 
has submitted a claim that is plausible and capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for hallux 
valgus, hammertoes, and bunions, both on a direct basis and 
as secondary to the veteran's service-connected calluses on 
the right and left feet, is well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A well grounded claim

Upon review of the veteran's claims file, the Board finds 
that the veteran has submitted a plausible claim, capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In this respect, the Board notes the veteran's 
assertions that his feet were normal upon entry into service 
and that he started having recurrent problems with his feet 
(calluses, hallux valgus, hammertoes, and bunions) due to 
ill-fitting shoes worn in service and prolonged standing on 
the deck of a ship.  Subsequently, the veteran filed for 
service connection for a right and left foot condition, and 
the RO granted service connection for bilateral calluses but 
denied service connection for hallux valgus, hammertoes, and 
bunions.  During this appellate process, the veteran's 
service representative has argued that the veteran's 
calluses, hallux valgus, hammertoes, and bunions share a 
common etiology (ill-fitting shoes worn in service) and that 
the RO is mistaken in recognizing service connection for one 
foot abnormality but not for the others.  As to this 
contention, the Board notes an April 1997 entry in the 
veteran's VA treatment records that indicates that the 
veteran's painful calluses were secondary to plantar flexed 
metatarsals and hallux valgus.  The Board also notes the 
opinion expressed in a May 1999 VA examination, in which it 
was stated that the etiology of the veteran's bilateral 
painful calluses was ill-fitting shoes worn in service.

In consideration of the above, particularly in light of the 
April 1997 entry in the veteran's VA treatment records and 
the RO's grant of service connection for bilateral calluses, 
the Board finds merit in the argument that the veteran's 
calluses, hallux valgus, hammertoes, and bunions share a 
common etiology, i.e., having worn ill-fitting shoes while in 
service.  In effect, the Board concludes that the veteran's 
claim is plausible and capable of substantiation.  
Accordingly, then, VA's duty to assist the veteran in the 
development of facts pertinent to this claim will be 
addressed in the REMAND section below.


ORDER

The claim for service connection for hallux valgus, 
hammertoes, and bunions, both on a direct basis and as 
secondary to the veteran's service-connected calluses on the 
right and left feet, is well grounded.


REMAND

In light of the Board's decision above, that the veteran has 
submitted a well grounded claim of entitlement to service 
connection for hallux valgus, hammertoes, and bunions, both 
on a direct basis and as secondary to the veteran's service-
connected bilateral calluses, VA now has a duty to assist the 
veteran in the development of facts pertinent to this claim.  
See 38 U.S.C.A. § 5107(a).  In this respect, the Board finds 
that additional evidentiary development is warranted as to 
the merits of the veteran's claim for service connection.

As to the issue of entitlement to a temporary total 
evaluation based upon convalescence, following surgery in May 
1997, upon review of the record, the Board finds that the 
veteran underwent a right foot bunionectomy, hammertoe 
repair, third digit arthroplasty and third metatarsal 
osteotomy for hallux valgus and hammertoes of the right foot.

Pertinent VA regulation provides for assignment of a 
temporary total rating when it is established by report at 
hospital discharge or outpatient release that entitlement is 
warranted under paragraph (a)(1), (2), or (3) of this 
section, effective the date of hospital admission or 
outpatient treatment and continuing for a period of one, two, 
or three months from the first day of the month, following 
such hospital discharge or release.  38 C.F.R. § 4.30 (1999).  
Total ratings will be assigned if treatment of a service-
connected disability resulted in surgery necessitating at 
least one month of convalescence; if treatment of a service-
connected disability resulted in surgery with severe post-
operative residuals, such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or if treatment of a service-connected disability 
resulted in the necessity for house confinement or the 
necessity for continued use of a wheelchair or crutches.  Id.

In this respect, the Board notes that the veteran is 
currently in receipt of service connection for bilateral 
calluses, not hallux valgus, hammertoes, or bunions. Clearly, 
the veteran's May 1997 surgery was not treatment received for 
a then service-connected disability.  However, should the 
veteran prevail as to his claim for service connection for 
hallux valgus, hammertoes, and bunions, either on a direct or 
secondary basis, pursuant to the Board's present remand, the 
veteran arguably might then be entitled to a temporary and 
total rating pursuant to the provisions of 38 C.F.R. § 4.30.  
Accordingly, the Board finds the issue of entitlement to 
service connection for hallux valgus, hammertoes, and bunions 
to be a threshold question that must be answered prior to 
consideration of the veteran's claimed entitlement to a 
temporary and total rating for convalescence, following 
surgery in May 1997.

The Board also finds the issue of entitlement to service 
connection for hallux valgus, hammertoes, and bunions to be a 
threshold question that must be answered prior to 
consideration of the veteran's claimed entitlement to 
increased evaluations for calluses on his right and left 
feet.  In this respect, upon review of possibly applicable 
schedular criteria in this instance, the Board finds 
diagnostic codes which incorporate separate pathologies due 
to various disorders into evaluation of the veteran's 
bilateral calluses, depending on whether the veteran's 
service-connected disability is evaluated solely under 
criteria applicable to the skin or also under criteria 
applicable to the musculoskeletal system.  See 38 C.F.R. Part 
4, §§ 4.71a, 4.118, Diagnostic Codes 5276, 5280, 5282, 7803, 
7804, 7805, 7819 (1999).

In light of the above, therefore, the issue of entitlement to 
service connection for hallux valgus, hammertoes, and 
bunions, both on a direct basis and as secondary to the 
veteran's service-connected calluses on the right and left 
feet, the issue of entitlement to a temporary total 
evaluation based upon convalescence, following surgery in May 
1997, and the issues of entitlement to increased evaluations 
for the veteran's calluses on his right and left feet will 
not be decided pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any May and post-May 
1997 VA treatment records associated with 
the veteran's right foot bunionectomy, 
hammertoe repair, third digit 
arthroplasty and third metatarsal 
osteotomy for hallux valgus and 
hammertoes of the right foot, not already 
of record, should be obtained by the RO 
and incorporated into the claims file.

2.  A VA orthopedic examination should be 
scheduled and conducted in order to 
determine the nature and etiology of the 
veteran's hallux valgus, hammertoes, and 
bunions.  All suggested studies should be 
performed, and the examiner should elicit 
a detailed history from the veteran.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's hallux valgus, 
hammertoes, and bunions are related to 
the veteran's service, particularly the 
veteran's foot complaints documented in 
his service medical records and his 
assertions that wearing ill-fitting shoes 
caused his foot abnormalities.

In the alternative, the examiner should 
also provide an opinion as to whether it 
is at least as likely as not that the 
veteran's service-connected bilateral 
calluses caused or aggravated the 
veteran's hallux valgus, hammertoes, and 
bunions.

The examiner should provide a rationale 
for each opinion expressed.  If the 
examiner cannot answer any of the above 
questions without resort to speculation, 
he or she should so state.

The claims files and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  
Specifically, the veteran's service 
medical records and VA treatment records 
should be reviewed.

The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1999).

3.  The RO should carefully review the 
orthopedic examination report to ensure 
that it is in complete compliance with 
this remand, including all requested 
findings and opinions.  If not, the 
report should be returned to the examiner 
for corrective action.

4.  The RO should then review the 
veteran's claim as to  entitlement to 
service connection for hallux valgus, 
hammertoes, and bunions, on either a 
direct or secondary basis, his claim of 
entitlement to a temporary total 
evaluation based upon convalescence, and 
his claim of entitlement to increased 
evaluatons and consider all pertinent law 
and regulation, in light of the 
orthopedic examination report.  If the 
veteran's claim as to any of these issues 
remains in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
should include a full discussion of 
actions taken on the veteran's claim and 
the reasons and bases for such actions.  
The applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



